Citation Nr: 9927653	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma as a result of exposure to mustard gas.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, with asthma, as a result of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1996 by the Department of 
Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio.  The veteran filed a notice of disagreement with the 
RO's determination in August 1996.  The RO furnished him with 
a Statement of the Case in December 1996.  He filed a 
substantive appeal in January 1997.

The Board notes that a rating decision in December 1988 
denied entitlement to service connection for non-Hodgkin's 
lymphoma, to include as a result of exposure to unspecified 
chemicals, and the veteran did not file a timely substantive 
appeal of that decision, which became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  His current claim for service 
connection for non-Hodgkin's lymphoma is on the basis of 
alleged exposure to mustard gas and has been treated by the 
RO as a new claim.

In February 1999, the Board remanded this case to the RO.  
The case was returned to the Board in May 1999.  The 
veteran's representative filed written argument in support of 
the appeal in August 1999.


FINDING OF FACT

The veteran was not exposed to mustard gas while on active 
duty.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma as a result of exposure to mustard 
gas was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.316 (1998).

2.  Chronic obstructive pulmonary disease, with asthma, as a 
result of exposure to mustard gas, was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that: in April and May 1944, during 
basic training at Fort Benjamin Harrison, Indiana, he was 
exposed to tear gas and chlorine gas, and he was hospitalized 
for ten days for treatment of inflammation of the lungs; 
during July, August, and September 1944, he was again exposed 
to tear gas and chlorine gas; and in July and August 1945, at 
the Vigo plant, Terre Haute, Indiana, an Army Chemical 
Warfare Service facility, he was exposed to unknown 
chemicals, which he observed being transferred from tanker 
trucks to airplanes.  He contends that, during one or more of 
those times, he was exposed to mustard gas and such exposure 
caused the later development of chronic obstructive pulmonary 
disease (COPD), with asthma, and non-Hodgkin's lymphoma.

The record reveals that the veteran was first treated for a 
respiratory disorder in October 1983 at a VA medical 
facility.  Current diagnoses include COPD, with asthma.  In 
September 1988, a private physician reported that the veteran 
was being treated for lymphoma.  The current diagnosis is 
non-Hodgkin's lymphoma.

Applicable regulations provide that certain exposure to 
specified vesicant agents during active service and 
subsequent development of indicated conditions is sufficient 
to establish service connection for those conditions.  Full-
body exposure to nitrogen or sulfur mustard or Lewisite with 
the subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or COPD is sufficient to 
establish service connection for such disorders.  38 C.F.R. 
§ 3.316. 

Claims based on exposure to mustard gas are the subject of 
special considerations.  See 38 C.F.R. § 3.316; Pearlman v. 
West, 11 Vet.App. 443 (1998).  In this regard, Veterans 
Benefits Administration (VBA) Circular 21-95-4 states that 
the United States Army conducted research into the effects of 
chemical warfare on individuals dating from World War II 
until 1975; the projects in the program included the use of 
mustard gases and other types of chemicals.  Prior to the 
early 1950s, information concerning an individual's 
participation in any kind of testing by the Army was placed 
into his service medical records, which were stored at the 
National Personnel Records Center (NPRC).  Also, through a 
study by VA's Epidemiology Service, a list of participants in 
mustard gas testing/training in the Army is available.  VBA 
Circular 21-95-4, Appendix B.  
VA's Adjudication Procedural Manual M21-1 provides that, with 
regard to development of service department information prior 
to April 1, 1992, the RO should make another request to the 
NPRC for records of mustard gas exposure.  Also, the 
adjudication manual provides that the RO should inquire of 
VA's Central Office whether the name of a veteran alleging 
exposure to mustard gas appears on the list of Army and Navy 
volunteers who participated in testing between August 1943 
and October 1945.  M21-1, Part 3, Section 5.18(c)(d).  

In the veteran's case, the RO attempted to verify any 
exposure to a vesicant agent such as mustard gas or Lewisite 
through contact of official sources.  The RO contacted the 
NPRC, the Army Medical Research and Development Command, and 
the Army Chemical and Biological Defense Command.  Those 
sources did not verify any exposure of the veteran to a 
vesicant agent.  The RO also inquired of the VA Central 
Office in March 1999 whether the appellant's name appears on 
the list of volunteers who participated in mustard gas 
testing/training between August 1943 and October 1945, and 
the response was in the negative.  

Based on the information discussed above, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran was exposed to nitrogen or sulfur mustard or 
Lewisite during his military service.  With regard to the 
non-Hodgkin's lymphoma claim, the Board notes that even if 
the record showed exposure to mustard gas, non-Hodgkin's 
lymphoma is not a disease for which service connection could 
be established under 38 C.F.R. § 3.316.  As noted in the 
introduction, this issue is before the Board at this time 
solely on the basis of the claimed mustard gas exposure.  
Accordingly, with a finding of no such exposure, the non-
Hodgkin's lymphoma claim must be denied.   

In its decision of February 1999, the Board denied 
entitlement to service connection for COPD, with asthma, on a 
direct basis, and the issue before the Board at this time is 
limited to entitlement to service connection for COPD, with 
asthma, as a result of exposure to mustard gas.  As all 
official sources of information fail to show that the veteran 
was ever exposed to mustard gas while he was on active duty, 
his claim of entitlement to service connection for COPD, with 
asthma, as a result of exposure to mustard gas must also be 
denied.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
as a result of exposure to mustard gas is not warranted.  
Entitlement to service connection for chronic obstructive 
pulmonary disease, with asthma, as a result of exposure to 
mustard gas is not warranted.  The appeal is denied as to 
both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

